ICJ_066_ReviewJudgment273UNAT_CARAT_NA_1981-08-06_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

APPLICATION FOR REVIEW
OF JUDGEMENT No. 273 OF THE UNITED
NATIONS ADMINISTRATIVE TRIBUNAL

(REQUEST FOR ADVISORY OPINION)

ORDER OF 6 AUGUST 1981

1981

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

DEMANDE DE RÉFORMATION
DU JUGEMENT N°273 DU TRIBUNAL
ADMINISTRATIF DES NATIONS UNIES

(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE DU 6 AOÛT 1981
Official citation :

Application for Review of Judgement No. 273 of
the United Nations Administrative Tribunal, Order
of 6 August 1981, I.C.J. Reports 1981, p. 49.

Mode officiel de citation :

Demande de réformation du jugement n° 273
du Tribunal administratif des Nations Unies, ordonnance
du 6 août 1981, C.I.J. Recueil 1981, p. 49.

 

Sales number 4 69
No de vente :

 

 

 
49

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1981 1981
. 6 août
Rôle général
6 août 1981 n° 66

DEMANDE DE RÉFORMATION
DU JUGEMENT N°273 DU TRIBUNAL
ADMINISTRATIF DES NATIONS UNIES

(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE

Le Président de la Cour internationale de Justice,
Vu l’article 66, paragraphe 2, du Statut de la Cour,

Considérant que le 13 juillet 1981 le Comité des demandes de réforma-
tion de jugements du Tribunal administratif des Nations Unies a adopté
une décision ainsi conçue :

« Le Comité des demandes de réformation de jugements du Tri-
bunal administratif a décidé que, au sens de l’article 11 du statut du
Tribunal administratif, la demande de réformation des Etats-Unis
d'Amérique concernant le jugement n° 273 du Tribunal administratif
rendu à Genève le 15 mai 1981 reposait sur des bases sérieuses. Par
conséquent, le Comité prie la Cour internationale de Justice de donner
un avis consultatif sur la question suivante :

« Dans son jugement n° 273 concernant laffaire Mortished c. le
Secrétaire général de l'Organisation des Nations Unies le Tribunal
administratif des Nations Unies pouvait-il légitimement déterminer
que la résolution 34/165 de l’Assemblée générale en date du 17 dé-
cembre 1979, qui subordonne le paiement de la prime de rapa-
triement à la présentation de pièces attestant la réinstallation du
fonctionnaire dans un pays autre que celui de son dernier lieu
d'affectation, ne pouvait prendre immédiatement effet ? »

4
DEMANDE DE REFORMATION (ORDONNANCE 6 VIII 81) 50

Considérant que copie certifiée conforme des textes français et anglais de
la susdite décision a été transmise à la Cour par lettre du Secrétaire général
de lOrganisation des Nations Unies du 23 juillet 1981 enregistrée au Greffe
le 28 juillet 1981 ;

Considérant que, dans cette lettre, le Secrétaire général a déclaré :

« ainsi que le paragraphe 2 de l’article 11 du statut du Tribunal
administratif des Nations Unies le prescrit, je prendrai les dispositions
voulues pour transmettre à la Cour toute opinion que M. Mortished,
qui a été l’objet du jugement n° 273 du Tribunal, jugerait bon de
présenter »,

Fixe au 30 octobre 1981 la date d’expiration du délai dans lequel des
exposés écrits pourront être présentés conformément à Particle 66,
paragraphe 2, du Statut de la Cour ;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, La Haye, le six août mil neuf cent quatre-vingt-un.

Le Président,
(Signé) Humphrey WALDOCK.

Le Greffier adjoint,
(Signé) PILLEPICH.
